DETAILED ACTION
This action is in response to the claim amendments received 07/01/2022. Claims 1-25 are pending with claims 1, 2, 5-9, 13, 14 and 17-22 currently amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13-24 are under 35 U.S.C. 103 as being unpatentable over Colenbrander [US20170216720], hereinafter Colenbrander’720, in view of Colenbrander [US20160023109], hereinafter Colenbrander’109, further in view of Ahuja [US20210406383].
Regarding claim 1, Colenbrander’720 discloses a cloud gaming system, comprising: a cloud gaming server configured to execute a video game in accordance with inputs received from a controller device of a user, the cloud gaming server configured to direct transmission of a video stream reflecting play of the video game by the user to a local computing system of the user (Fig. 1C-1); 
a cloud storage server including a data storage device for storing user data for the user, the user data including data that memorializes the play of the video game by the user (Fig. 1C-1, “Cloud Storage”, “Storage Processor”, and “Save data for User A, Title B, Save data for User B, Title B…”); and 
a management server (Fig. 1C-1, “Save Data Processor”) in data communication with both the cloud gaming server (Fig. 1C-1, “Game Servers”) and the cloud storage server (Fig. 1C-1, “Storage Processor” ), the management server including a local data storage device that operates at a higher data rate and a lower latency than the data storage device within the cloud storage server (Fig. 1C-1, “Local Storage Device of Data Center A” and [0103], “In case the user A uses the client device to login to play the game having the Title B while at the location A, the changes to the save data are pre-downloaded to the data center A to reduce latency of transferring the changes to the data center A from the cloud storage and to increase throughput of transferring one or more image frames from the data center A to the client device”), the management server programmed to receive a command issued by the video game executing on the cloud gaming server, the management server programmed to respond to the command by retrieving data associated with the command from the data storage device within the cloud storage server before the retrieved data is requested by the video game ([0053], “Upon receiving the command from the processor of the game hosting system via the communication device of the data center A, the game server of the data center A provides the command to the save data processor of the data center A. Upon receiving the command, the save data processor executes an operation 172 of a method 170 that is described below with respect to FIG. 1D”, and [0071], “In various embodiments, during execution of the operations 172, 174, 176, 178, and 180, and before the operation 182 is performed, the save data processor sends via the streaming engine and the computer network display data indicating that the game having the Title B is being downloaded to the client device” --- operation 182 in Fig. 1D is when “the retrieved data is requested by the video game”, and operations 172, 174, 176, 178, and 180 are the operations responding “to the control path API call by retrieving data associated with the control path API call from the data storage device within the cloud storage server”, and operations 172, 174, 176, 178, and 180 are before operation 182),  the management server programmed to store the retrieved data in the local data storage device, the management server programmed to receive a subsequent command issued by the video game, the management server programmed to respond to the subsequent command using the local data storage device instead of having the cloud storage server respond to the subsequent command (Fig. 1D, 174, “Download save data for title B from cloud storage to local storage device”, 182, “Start game with save data in local storage device for title B”, and [0069], “Between the game session and the additional session for playing the game having the Title B, the save data and the changes to the save data that occur during the game session are stored in the local storage of the data center A. As a result, the operations 172, 176, 178, and 182 are performed and the operation 174 is not performed during the additional session to reduce the latency of transferring the save data from the cloud storage to the data center A, and increase the throughput of transferring one or more image frames from the data center A to the client device”).
However, Colenbrander’720 does not explicitly disclose that the command from the gaming server to the management server for both initial and subsequent data request are through a control path application programming interface (API) call and a data path API call. Colenbrander’720 also does not explicitly disclose that the local data storage device is a high-speed data storage device. 
Nevertheless, Colenbrander’720 mentioned that “It should also be understood that these operations and tasks will utilize special purpose computers that are designed for streaming and low latency due to the remote execution of games, and the delivery to the client devices” ([0040]) and Colenbrander’109 teaches in a like invention, using non- volatile memory express solid state drive for high-speed data storage as the local data storage ([0079], “Storage 355 may include a computer readable digital storage, e.g. a hard drive, an optical drive, or solid state storage”).
Colenbrander’720 also discloses “Services offered by the cloud storage are accessed by the client device via a web service application programming interface (API)” ([0042]) and Ahuja teaches using API and API calls for submitting request and retrieving data between computing devices ([0021], “Typically, an API 150 is associated with a security mechanism to authenticate the API call or API request 108 sent from the computing device 102 to server 106; and to secure retrieving data 116 from the server 106 to computing device 102”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cloud gaming system as disclosed by Colenbrander’720, to have the non- volatile memory express solid state drive for high-speed storage, as taught by Colenbrander’109, in order to reduce latency of streaming and to increase throughput of transferring one or more image frames from the data center to the client device; and to have the API and API calls for submitting request and retrieving data between computing devices, as taught by Ahuja, in order to achieve more structured and secure data transmission upon service request.
Regarding claim 2, the combination of Colenbrander’720, Colenbrander’109 and Ahuja discloses the cloud gaming system as recited in claim 1, wherein the control path API call is a request to mount a particular grouping of data (Colenbrander’720, [0056], “In several embodiments, the save data for the user A and for the game identified by the Title B is the same as the save data for a user B and for the game identified by the Title B” and Fig. 1D, 172 and 176).
Regarding claim 3, the combination of Colenbrander’720, Colenbrander’109 and Ahuja discloses the cloud gaming system as recited in claim 2, wherein the particular grouping data is a data object, a data file, or a data block (Colenbrander’720, [0060], “the game server of the data center A generates one or more image frames for the Title B from the save data that is stored in the local storage of the data center A and provides the one or more image frames for the Title B to the streaming engine of the data center A. For example, the game server generates an image frame by parsing one or more save data files that store a location of a virtual object in the image frame, and placing the virtual object in the image frame”).
Regarding claim 4, the combination of Colenbrander’720, Colenbrander’109 and Ahuja discloses the cloud gaming system as recited in claim 2, wherein the particular grouping of data is a save data disk image for the video game that includes save data for the user's play of the video game (Colenbrander’720, Fig. 1C-1, “Cloud Storage”, “Save data for User A, Title B, Save data for User B, Title B…” and Fig. 1D, 174, “Download save data for title B from cloud storage to local storage device”).
Regarding claim 5, the combination of Colenbrander’720, Colenbrander’109 and Ahuja discloses the cloud gaming system as recited in claim 2, wherein the subsequent data path API call is either a read API call or a write API call (Colenbrander’720, [0035], “For example, a save data processor of the data center A reads the save data from the local storage device of the data center A and writes the updated save data to the local storage device”).
Regarding claim 6, the combination of Colenbrander’720, Colenbrander’109 and Ahuja discloses the cloud gaming system as recited in claim 5, wherein the management server is programmed to respond to the write API call by writing data into the particular grouping of data within high-speed storage device (Colenbrander’720, [0035], “For example, a save data processor of the data center A reads the save data from the local storage device of the data center A and writes the updated save data to the local storage device”).
Regarding claim 7, the combination of Colenbrander’720, Colenbrander’109 and Ahuja discloses the cloud gaming system as recited in claim 5, wherein the management server is programmed to respond to the write API call by writing data into both the particular grouping of data within high-speed storage device and the particular grouping of data in the data storage device within the cloud storage server (Colenbrander’720, [0035], “For example, a save data processor of the data center A reads the save data from the local storage device of the data center A and writes the updated save data to the local storage device”, Fig. 1D, 186, “Upload change in save data to cloud storage for title B” and [0032], “At an end of the game session, any updates to the save data that occur during the game session are stored in the suitable data center and also uploaded from the suitable data center to the cloud storage”).
Regarding claim 8, the combination of Colenbrander’720, Colenbrander’109 and Ahuja discloses the cloud gaming system as recited in claim 5, wherein the management server is programmed to respond to the read API call by reading data from the particular grouping of data within high-speed storage device (Colenbrander’720, [0035], “For example, a save data processor of the data center A reads the save data from the local storage device of the data center A and writes the updated save data to the local storage device”).
Regarding claim 9, the combination of Colenbrander’720, Colenbrander’109 and Ahuja discloses the cloud gaming system as recited in claim 5, wherein the management server is programmed to respond to a subsequent unmount API call or a subsequent commit API call by ensuring that all data currently in the particular grouping of data within high-speed storage device is also currently present in the particular grouping of data in the data storage device within the cloud storage server (Colenbrander’720, [0067], “Upon determining that the game session has ended, the communication device of the data center A, in an operation 186 of the method 170, uploads, e.g., transfers, etc., to the cloud storage via the computer network any changes to the save data that occur during the play of the game while the save data is accessed from the data center A… For example, the storage processor of the cloud storage stores a mapping between the changes to the save data and the user account of the user A and the game having the Title B within the memory device and stores the changes to the save data within the memory device”).
Regarding claim 10, the combination of Colenbrander’720, Colenbrander’109 and Ahuja discloses the cloud gaming system as recited in claim 1, wherein the data storage device within the cloud storage server is a hard disk drive, and the high-speed storage device is non- volatile memory express solid state drive  (Colenbrander’109, [0079], “Storage 355 may include a computer readable digital storage, e.g. a hard drive, an optical drive, or solid state storage”). 

Regarding claim 11, the combination of Colenbrander’720, Colenbrander’109 and Ahuja discloses the cloud gaming system as recited in claim 1, wherein the management server is programmed to have bi-directional data communication with the cloud storage server using a first network storage protocol, the management server also programmed to having bi-directional data communication with the cloud gaming server using a second network storage protocol that is different from the first network storage protocol (Colenbrander’720, [0052], “In these embodiments, the game hosting system and the client qualifier use a parallel data transfer protocol, or a serial data transfer protocol, or a universal serial bus (USB) protocol to communication with the data center”, [0058], “The communication device of the cloud storage applies the communication protocol to the one or more packets to retrieve the request for providing the save data and sends the request to the storage processor of the cloud storage” and [0135], “In other embodiments, the communications link 1036 utilizes any of various wireless or wired transmission protocols for communication with other devices”).
Regarding claims 13-24, please refer to the claim rejections of claims 1-11.
Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Colenbrander’720, in view of Colenbrander’109 and Ahuja, further in view of Robertson et al. [US20150110311], hereinafter Robertson.
Regarding claim 12, the combination of Colenbrander’720, Colenbrander’109 and Ahuja discloses the cloud gaming system as recited in claim 11. However, the combination of Colenbrander’720, Colenbrander’109 and Ahuja does not explicitly disclose wherein the second network storage protocol is peripheral component interconnect express.
Nevertheless, Robertson teaches using peripheral component interconnect express as communication protocol ([0019], “with the SoC 148 via the link 152 (e.g., PCIe)”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cloud gaming system as disclosed by the combination of Colenbrander’720, Colenbrander’109 and Ahuja, to have the peripheral component interconnect express as communication protocol, as taught by Robertson, in order to ensure fast communication and reduce latency.
Regarding claim 25, please refer to the claim rejection of claim 12. 
Response to Arguments
Applicant’s arguments with respect to claim(s) rejections under 35 U.S.C. 102 and 103 have been considered but are moot in view of new ground of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715